1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE
10

11     JEFFREY BOICE,
                                                        NO. C18-378 RSM
12                          Plaintiff,
                                                        STIPULATION AND ORDER FOR
                    vs.
13                                                      DISMISSAL
       ALLSTATE PROPERTY AND
14     CASUALTY INSURANCE COMPANY,
15                          Defendant.

16
            Pursuant to F.R.C.P. 41(a)(1) and LR 10(g), the parties stipulate that this lawsuit shall be
17
     dismissed with prejudice and without fees or costs awarded to either party.
18
            DATED this 6th day of February 2019.
19

20                                                By s/ Michael Rogers
                                                       Michael S. Rogers, WSBA 16423
21                                                     Reed McClure
                                                       Attorneys for Defendant Allstate
22                                                     1215 Fourth Avenue, Suite 1700
23                                                     Seattle WA 98161-1087
                                                       206.292.4900 – Phone
24                                                     206.223.0152 – Fax
                                                       mrogers@rmlaw.com
25


      STIPULATION AND ORDER FOR DISMISSAL
     –1
1

2
                                             By s/Riley D. Lee
3                                                 Riley D. Lee, WSBA 20825
                                                  Attorneys for Plaintiff
4                                                 3325 Smokey Point Drive, Suite 103
                                                  Arlington, WA 98223
5
                                                  (360) 658-7575 – Phone
6

7

8          IT IS SO ORDERED this 8th day of February 2019.

9

10
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      STIPULATION AND ORDER FOR DISMISSAL
     –2
